 190DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Iron,Works Co.andOffice Employees InternationalUnion,Local No.5,AFL-CIO,Petitioner.Case No. 17-R-1293.December 15, 1964SUPPLEMENTAL DECISION AND ORDEROn November 27, 1945, the Petitioner was certified as the exclu-sive bargaining representative for a unit consisting of "all officeemployees" at the Employer's plant at Englewood, Colorado. Sincethen the parties have executed successive bargaining, agreements.The recognition clause of the most recent agreement, which is effec-tive for a 3-year term beginning July 1, 1963, covers all office andclerical workers in the front office and department offices throughoutthe Employer's plant, excluding certain confidential secretaries andclerks and all supervisory employees.The job classifications spe-cifically enumerated as being covered by the agreement are tabulat-ing machine operators, keypunch operators, clerks, and' telephoneoperators.On August 3, 1964, the Petitioner filed a motion to clarify certifi-cation seeking to include as an accretion to its certified unit twoemployees in the newly established classifications of systems analystand programer.On August 10, 1964, the Employer filed a state-ment in opposition to the motion.Thereafter, pursuant to a Boardorder remanding the matter to the Regional Director, a hearingwas held on ' October 16 and 20, 1964, before Hearing Officer J.Donald Meyer.The Hearing Officer's rulings', made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in this case, the Board finds :Since 1939 ,the Employer has used tabulating machines operatedon the punchcard and unitcard principle for such purposes as pay-roll preparation, billing, and inventory processing.The cards wereprepared by keypunch operators and were then run through IBMequipment operated by tabulating machine personnel.As a prelim-inary step in expanding the range of its data processing operations,the Employer ,hired a systems analyst in June 1962 to develop meth-ods for obtaining information with respect to its production opera-tions as an addition to information already being supplied throughuse of tabulating equipment. In October 1963, it placed an orderfor an IBM 1440 computer. Installation of this computer wasfinally completed about a year later.Early in 1964 it hired David-150 NLRB No. 29. " GENERAL IRON WORKS CO.' '-' -191son as a'replacementfor its first systems analyst, and a month laterit hired Fisher as a programer to assist Davidson. Since the begin-ning of his employment, Davidson has been concerned with convert-ing the existing IBM applications of the unitcard equipment to thenew 1440 computer.Once this conversion of about 65 data process-ing'programs is completed,' Davidson will work on the developmentof new computer applications.The ' j ob of Fisher, the new pro-gramer, is to place eaapply them by translation into so-called computer language whichis set, by tape, into the new computer.The 'Employer estimatesthat 30 percent of the new computer time will be required to per-form some of its' payroll,- billing, and inventory functions previouslyperformed by the old IBM tabulating equipment, while the remain-ing 70 percent will be devoted to such new applications of dataprocessing as production scheduling'' and management cost reports.The 1440 computer will not replace all the IBM equipment previ-ously in use and the present tabulating machine and keypunchoperators will continue to be employed.As one of the major reasons for acquiring the 1440 computer wasto obtain information, reports, and analyses not readily availablewith the old- equipment, the duty- of advising department heads onduce the desired results, has been assumed by the systems analyst.He also works with the programer in formulating the technical roleof the new data processing equipment. Both the systems analyst andprogramer are experienced in the research, and development aspectof data processing as. well as,in the operating phase of, the work.However, direct supervision of the tabulating'' machine and key-punch operators,,remains the responsibility of,,a tabulating equip-ment supervisor; excluded from the : unit, with whom the systemsanalyst and programer are likewise in close contact.Davidson and Fisher share a private office,-are supervised by theofficemanager; and are.' paid a monthly salary, unlike the. unitemployees who are paid on an hourly basis., The programer's start-ing salary is almost $150 more per month,.and the systems analyst'sstarting salary is ,almost' $300 more per month than the, starting rateof the highest-paid ' classification, within the unit.Their fringebenefits, such. as accident and health benefits and, ,sick leave, arecomparable to those received by, management employees and aregreater than those of the unit employed.As noted previously, thePetitioner's contract covers only, the four named classifications oftabulating machine operators, keypunch operators, clerks, and tele-phone operators.Thus, in addition to the systems analyst and pro-775-692-65-vol.150-14 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDgramer, there are other nonsupervisory office employees who are notconsidered as included in the Petitioner's unit, such as the assistantpurchasing agent and the estimators and planners who are assignedto the scheduling department.The differences between the systems analyst and programer onthe one hand and the unit employees on the other, with respect toworking conditions, remuneration, responsibilities, and use of initia-tive and judgment, are in our opinion sufficiently substantial so thatthe former cannot be regarded as an accretion to the existing officeclerical unit.'We shall therefore deny the Petitioner's motion toamend the certification and shall dismiss the instant proceeding. Inview of our dismissal for the above reasons, we find it unnecessaryto decide whether the systems analyst supervises the programer orwhether either is a technical employee.[The Board denied the motion to clarify certification.]IAluminum Company of America,146 NLRB 929.General Electric CompanyandInternational Union of Electri-cal, Radio and Machine Workers,AFL-CIO.Cases Nos. 2-CA-7581-1, 2-CA-7581-2, 2-CA-7581-4, and 2-CA-7864 (post 10-CA-4682).December 16, 1964DECISION AND ORDEROn April 1, 1963, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent, the General Counsel, and theCharging Union filed exceptions to the Intermediate Report andsupporting briefs.'On May 7, 1964, the Board heard oral argumentatWashington, D.C.All parties were represented by counsel andparticipated in the argument.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report and the entire record in the case, including theoral argument, the exceptions, and briefs, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.IThe General Counsel and Charging Union were granted permission to file and did filebriefs in reply to the Respondent's exceptions and brief.150 NLRB No. 36.